STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   September 18, 2018
              Plaintiff-Appellee,

v                                                                  No. 339868
                                                                   Berrien Circuit Court
ANDRE DION CAMPBELL,                                               LC No. 2017-015169-FH

              Defendant-Appellant.


Before: MURRAY, C.J., and CAMERON and LETICA, JJ.

PER CURIAM.

       Defendant was convicted in a jury trial of uttering and publishing a counterfeit bill, MCL
750.253. He was sentenced to five days’ imprisonment and probation for the conviction.
Defendant appeals as of right. We affirm.

        On January 30, 2017, defendant passed two counterfeit one-hundred dollar bills at car
washes in the Michigan cities of Niles and Dowagiac. Both car washes are owned by William
Schilling. Defendant first went to the Dowagiac location and passed a counterfeit one-hundred
dollar bill, then went to the Niles location and passed the second counterfeit one-hundred dollar
bill. At the Niles location, the cashier noticed the bill was thin, was concerned that it was
counterfeit, and took down defendant’s license plate number. Subsequently, Mr. Schilling came
in the Niles car wash and called the police. Later that day, Mr. Schilling discovered another
counterfeit bill at his Dowagiac car wash and he took it to the Dowagiac police station.

         On February 1, 2017, the investigation was taken over by Chad Mitchell, a detective for
the Niles Police Department. Detective Mitchell interviewed defendant in his home in Benton
Harbor. The defendant admitted he remembered the money, and acknowledged the different
color of the bill and how it was flatter than legitimate money. Defendant claimed he received the
bills from an unknown buyer of his DVD stereo. Defendant at first told Detective Mitchell he
knew who referred him to the unknown buyer but then changed his story when further
questioned, claiming he did not know the unknown buyer, only that he had met the unknown
buyer at a barbershop.

       When Detective Mitchell questioned defendant’s sequence of events, defendant stated he
went to Dowagiac and then to Niles to meet the unknown individual to sell the DVD stereo. He
then changed his story to being at a doctor’s appointment in Eau Claire, Michigan, then going to
Dowagiac to get his car washed, and then traveling to Niles to sell his DVD stereo.
                                               -1-
        Defendant argues that the prosecution failed to present sufficient evidence for a rational
trier of fact to find beyond a reasonable doubt that defendant knew he was passing counterfeit
bills. Defendant contends that this Court should reverse his conviction for uttering and
publishing a counterfeit bill and remand for a new trial.

        This Court reviews arguments regarding the sufficiency of the evidence de novo. The
evidence must be viewed in the light most favorable to the prosecutor to determine whether a
rational trier of fact could find the essential elements of the crime were proved beyond a
reasonable doubt. People v Harrison, 283 Mich. App. 374, 378; 768 NW2d 98 (2009). And this
Court will not interfere with the fact-finder’s “role of determining the weight of the evidence or
the credibility of witnesses.” People v Eisen, 296 Mich. App. 326, 331; 820 NW2d 229 (2012)
(quotation marks and citation omitted).

       “Uttering and publishing consists of three elements: ‘(1) knowledge on the part of the
defendant that the instrument was false; (2) an intent to defraud; and (3) presentation of the
forged instrument for payment.’ ” People v Hawkins, 245 Mich. App. 439, 457; 628 NW2d 105
(2001) (citation omitted).

        Viewing the evidence in a light most favorable to the prosecution, sufficient evidence
existed for a rational jury to determine beyond a reasonable doubt that defendant uttered a
counterfeit bill when he used the counterfeit bills as payment for two car washes. The defendant
is challenging the element of knowledge, arguing the prosecution presented insufficient evidence
to prove beyond a reasonable doubt that he knew the one-hundred dollar bills he passed were
counterfeit. The evidence presented at trial was sufficient for a rational jury to conclude
defendant uttered a counterfeit bill at two car wash locations in the same day. “Circumstantial
evidence and reasonable inferences arising from that evidence can sufficiently prove the
elements of a crime, including the defendant's state of mind, knowledge, and intent.” People v
Perry, 317 Mich. App. 589, 599; 895 NW2d 216 (2016).

        Based on the evidence, there are several reasons why a rational jury could properly infer
that defendant had knowledge that he was uttering counterfeit one-hundred dollar bills. First,
during Detective Mitchell’s interview with defendant, defendant remembered the counterfeit
money he used being of different color and flatter than legitimate money. Second, both one-
hundred dollar bills had the same serial number, which would be readily apparent on the face of
the bills. Third, the circumstances surrounding defendant’s use of the bills portrays a scheme to
deceive the car washes for profit. Defendant admitted he went to two car washes in one day,
using a one-hundred dollar bill to pay for each car wash even though he had smaller bills as
change from the previous car wash. Thus, the fact that defendant noticed the bills did not feel or
look like normal U.S. currency, coupled with the fact that defendant never used change he had
from the previous car wash and he put his car through two car washes on the same day, is
sufficient evidence to establish the intent required for the crime.

        Defendant’s explanation about the order of events does not add up and the jury was
within its realm to reject it. For example, defendant claimed he received the counterfeit bills in
Niles, but he first used a counterfeit bill at the Dowagiac car wash and then went to the Niles car
wash without returning to Dowagiac. Additionally, defendant was inconsistent in his
explanation about who he received the counterfeit bills from in Niles, at one time stating he

                                                -2-
knew who referred him to the unknown buyer but then changing his story when further
questioned, claiming he was not referred to the unknown buyer, only that he had met the
unknown buyer at a barbershop.

       Therefore, viewing the evidence in a light most favorable to the prosecution, the
prosecution presented sufficient evidence to prove defendant had knowledge the bills were
counterfeit.

      Affirmed.



                                                      /s/ Christopher M. Murray
                                                      /s/ Thomas C. Cameron
                                                      /s/ Anica Letica




                                           -3-